               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FUMA INTERNATIONAL LLC,
an Ohio limited liability company,

       Plaintiff/Counterdefendant,                       1:19-CV-260

              v.                                              and

R.J. REYNOLDS VAPOR                                      1:19-CV-660
COMPANY,
a North Carolina corporation,

       Defendant/Counterplaintiff.



                   ORDER GRANTING
JOINT MOTION TO AMENND THE PRETRIAL SCHEDULING ORDER

      For good cause, the Court hereby grants the parties’ Joint Motion to Amend

the Pretrial Scheduling Order, Doc. 96, and orders that all deadlines in the Pretrial

Scheduling Order, Doc. 47, are amended as follows:


                             Current Deadline            Amended Deadline
 Event                       Date                        Date
 Plaintiff’s Final           Friday, April 10, 2020      Same.
 Infringement Contentions
 Defendant’s Final Non-    Friday, April 24, 2020   Same.
 Infringement/Invalidity
 Contentions
 Disclosure of Opinions of Thursday, April 30, 2020 Friday, May 29, 2020
 Counsel
 Fact Discovery Cutoff     Monday, June 1, 2020     Wednesday, July 1, 2020




      Case 1:19-cv-00260-CCE-JEP Document 97 Filed 04/02/20 Page 1 of 3
                            Current Deadline           Amended Deadline
Event                       Date                       Date
Due Date for Burden         Tuesday, June 23, 2020     Thursday, July 23, 2020
Expert Reports (Party
Bearing Burden of Proof)
Due Date for Non-           Thursday, July 23, 2020    Friday, August 21, 2020
Burden Expert Reports
(Opposing party bearing
burden of proof)
Due Date for Rebuttal       Thursday, August 6,        Friday, September 4,
Expert Reports              2020                       2020
Disclosed Expert            Thursday, August 13,       Friday, September 11,
Depositions May Begin       2020                       2020
Expert Discovery Cutoff     Monday, September 14,      Friday, October 2, 2020
                            2020
Opening Dispositive         Wednesday, October 14,     Tuesday, October 20,
Motions Due on or           2020                       2020
Before
Responsive Dispositive      Wednesday, November        Same.
Motions                     11, 2020
Reply on Dispositive        Wednesday, November        Same.
Motions                     25, 2020
Informal Exchange of        21 days after rulings on   Same.
Witness Lists, Deposition   dispositive motions
Designations; Jury
Instructions, and Verdict
Form
Informational Exchange      28 days after rulings on   Same.
on Motions in Limine        dispositive motions
Meet and Confer             35 days after rulings on   Same.
                            dispositive motions
File Witness Lists,         42 days after rulings on   Same.
Exhibit Lists, Deposition   dispositive motions
Designations; Jury
Instructions, and Verdict
Forms
File Motions in Limine      45 days after rulings on   Same.
                            dispositive motions




    Case 1:19-cv-00260-CCE-JEP Document 97 Filed 04/02/20 Page 2 of 3
                           Current Deadline         Amended Deadline
Event                      Date                     Date
Pretrial Conference        TBD                      Same.
Trial                      TBD; Likely Late March   Same.
                           or April 2021


IT IS SO ORDERED.

     This the 2nd day of April, 2020.




                        _____________________________________________
                                  UNITED STATES DISTRICT JUDGE




    Case 1:19-cv-00260-CCE-JEP Document 97 Filed 04/02/20 Page 3 of 3
